Mr. Justice Moore
delivered the opinion of the court.
It is conceded that by the principles of the common law an action of this kind could not have been'maintained against Morgan, Fleidner & Boyce. The question therefore to be considered is whether or not the enactment, referred to (Chapter 3, Laws Or. 1911) permits a recovery under the facts stipulated. The act, as far as deemed necessary herein, reads as follows:
“All owners, contractors, subcontractors, corporations or persons whatsoever, engaged in the construction * * of any buildings * * or operation of any machinery * * shall see that all machinery other than that operated by hand power shall, whenever necessary for the safety of persons employed in or about the same or for the safety of the general public, be provided with a system of communication by means of signals, so that at all times there may be prompt and efficient communication between the employees or other persons and the operator of the motive power, * * and generally, all owners, contractors, or subcontractors and other persons having charge of, or responsible for. any work involving a *296risk or danger to the employees or the public, shall use every device, care and precaution which it is practicable to use for the protection and safety of life and limb, limited only by the necessity for preserving the efficiency of the structure, machine or other apparatus or device, and 'without regard to the additional cost of suitable material or safety appliances and devices”: Section 1.
“The manager, superintendent, foreman or other person in charge or control of the construction or works or operation, or any part thereof, shall be held to be the agent of the employer in all suits for damages for death or injury suffered by an employee”: Section 2.
“In all actions brought to recover from an employer for injuries suffered by an employee the negligence of a fellow-servant shall not be a defense where the injury was caused or contributed to by any of the following causes, namely: Any defect in the structure, materials, works, plant or machinery of which the employer or his agent could have had knowledge by the exercise of ordinary care; the neglect of any person engaged as superintendent, manager, foreman, or other person in charge or control of the works, plant, machinery or appliances; the incompetence or negligence of any person in charge of, or directing the particular work in which the employee was engaged at the time of the injury or death; the incompetence or negligence of any person to whose orders the employee was bound to conform and did conform and by reason of his having conformed thereto the injury or death resulted; the act of any fellow-servant done in obedience to the rules, instructions or orders given by the employer or any other person who has authority to direct the doing of said act”: Section 5.
It will be kept in mind that the first part of Section 1 of the act embraces “all owners, contractors, subcontractors, corporations or persons whatsoever.” The use of the word “or,” as last quoted, would seem to *297indicate that for the recovery of damages sustained by a personal injury a several and not a joint liability was contemplated: Koch v. Fox, 71 App. Div. 288 (75 N. Y. Supp. 913). In the latter part of the section adverted to it will be remembered that “all owners, contractors or subcontractors and other persons having charge of, or responsible for, any work involving a risk or danger to the employees or the public, shall use every device, care and precaution which it is practicable to use for the protection and safety of life and limb.” It will be observed that, while the word “or” is understood to be used and employed between the phrase and words “all owners, contractors or subcontractors,” the word “and” immediately follows the latter word preceding the phrase “other persons.” The individuals thus referred to are the persons “having charge of, or responsible for, any work involving a risk or danger to the employees or the public.” From an examination of the entire act it is believed that the connective used between the word “subcontractors” and the phrase ‘ ‘ other persons ’ ’ should be “ or, ” thereby manifesting a legislative purpose to create a several and not a joint liability resulting from an injury to an employee, caused by the negligence of either of the persons designated, when engaged in the construction of any building.
In Section 2 of the act it is the manager, superintendent, foreman, or other person in charge or control of the construction of works or operation, or any part thereof, who shall be held to be the agent of the “employer” in all actions for damages for death or injury suffered by an employee. It is evident that an employer, whether owner, contractor, or subcontractor, who is engaged in the construction of a building is the only party defendant in an action to recover damages for a personal injury suffered by an employee while *298engaged in the same branch of the service. This determination is obvious from the language of Section 5 of the act, to wit, “In all actions brought to recover from an employer for injuries suffered by an employee,” etc.
In Gibbons v. Chapin, 147 Ill. App. 575, an action was brought against the owners of a building being constructed by an independent contractor for a personal injury alleged to have been caused by a violation of an ordinance of the city of Chicago, which municipal enactment was as follows: “It shall be the duty of all owners, contractors, builders or persons having control or supervision of all buildings in course of erection which shall be more than thirty feet high, to see that all stairways, elevator openings, flues, and all other openings in the floors shall be covered or properly protected. ’ ’ The plaintiff in that action having recovered a judgment, it was reversed on appeal; the court holding that if a person were injured upon premises in course of erection or repair the owner was not liable for the hurt, notwithstanding it was occasioned by negligence, if it appeared that such premises were in the possession of independent contractors, who were so constructing the same, and that the owner did not and was not exercising supervisory care or direction over such premises at the time of the accident.
In the case at bar the corporation was not Lawton’s employer. It had no power to engage or discharge him, and though it issued checks in payment of the labor performed in driving the piling, the method adopted to liquidate these obligations was tantamount to accepting Davidson’s orders, given to his employees, for the wages due them.
"While the corporation’s foreman directed where the piles should be driven and indicated where it was necessary to place one pile on the top of another, in *299order to force them to the proper depths so as to furnish adequate support for the foundation, Davidson’s mode and manner of doing the work was not interfered with in any way; nór was any supervision or control thereof exercised by the corporation. Though it was the general contractor which sublet a part of the work, it necessarily occupied the same relation to the plaintiff as the owners of the building, and since the latter took no part in superintending the performance of the pile-driving, they are not liable for the hurt, and for the same reason the corporation is not accountable to the plaintiff for an injury he suffered in consequence of Davidson’s negligence. We consider, therefore, that this action cannot be maintained against the corporation as the general contractor, and that in refusing to instruct the jury as requested an error was committed.
The judgment of the Circuit Court should be reversed and the action dismissed; and it is so ordered.
Beversed : Action Dismissed.